J-S30030-20


                                   2020 Pa. Super. 226

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SUJAN GURUNG                               :   No. 1872 WDA 2019

               Appeal from the Order Entered December 4, 2019
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0001960-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

OPINION BY McLAUGHLIN, J.:                         FILED SEPTEMBER 17, 2020

        The Commonwealth appeals from the order granting the motion to

suppress filed by Sujan Gurung. The Commonwealth argues that the police

had probable cause to stop Gurung’s vehicle when Gurung failed to use a turn

signal before moving from one lane of traffic to another. We agree and

therefore reverse the order of the suppression court and remand for further

proceedings.

        Pennsylvania State Police stopped Gurung’s vehicle on March 28, 2019,

in Summit Township, Erie, Pennsylvania. Thereafter, Gurung was ultimately

charged with Driving under the Influence of Alcohol (General Impairment),

Driving under the Influence of Alcohol (High Rate of Alcohol) and the summary


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S30030-20



offenses of Turning Movements and Required Signals, Careless Driving, and

Unlawful Activities.1

       Prior to trial, on October 7, 2019, Gurung filed the suppression motion.

Gurung claimed that the police lacked reasonable suspicion or probable cause

to stop his vehicle and therefore the court should suppress all evidence

emanating from the stop. The suppression court conducted an evidentiary

hearing at which Pennsylvania State Police Trooper Nathan Hartless testified

regarding his stop of Gurung’s vehicle.

       Trooper Hartless explained that on the night in question, the Presque

Isle Downs Casino had placed a call to police barracks stating Gurung and two

others were intoxicated and had recently left the premises, and gave a

description of their vehicle. N.T. 12/4/19, at 5. Trooper Hartless spotted a

vehicle resembling the one the casino had reported – later identified as

Gurung’s vehicle – and followed it on Interstate 90 westbound. Id. at 5-6. The

Trooper testified that he observed Gurung twice fail to activate his turn signal

when changing lanes on an off-ramp. Id. at 6-8. First, Trooper Hartless saw

Gurung move from the left lane to the right without a turn signal and then the

Trooper observed Gurung move from the center lane to the right lane without

a signal when the ramp widened. Id. The Trooper did acknowledge that

Gurung activated his turn signal when he made a right-hand turn at the end

of the exit ramp. Id.
____________________________________________


1 75 Pa.C.S.A. §§ 3802(a)(1), 3802(b), 3334(a), 3714(a), and 4107(b)(2),
respectively.

                                           -2-
J-S30030-20



       Trooper Hartless stated that he believed he had probable cause to stop

Gurung under 75 Pa.C.S.A. § 3334 (Turning Movements and Required Signals)

because Gurung did not use a turn signal when changing lanes. Id. He did

confirm that other than Gurung’s failure to activate his turn signal, Gurung

changed lanes safely.2 Id. at 13-14. Hence, the Trooper admitted that the

only basis he had to stop Gurung was his violation of Section 3334. Id. at 15-

16.

       At the conclusion of the suppression hearing, Gurung argued that the

plain wording of Section 3334 does not require drivers to activate a turn signal

when changing lanes of traffic, as long as the driver can make the change

safely. Id. at 19-24. The suppression court agreed. It thus found that the

Commonwealth had failed to establish that Trooper Hartless had probable

cause to stop Gurung, and granted the motion. Id. at 31-32. The

Commonwealth filed the instant timely appeal and certified that the

suppression     order     would     “terminate   or   substantially   handicap   the

prosecution.” Notice of Appeal, filed Dec. 4, 2019. The Commonwealth and

the suppression court both complied with Pa.R.A.P. 1925.

       The Commonwealth raises the following issues for our review:3


____________________________________________


2 A mobile video recording (MVR), as recorded from Trooper Hartless’s police
cruiser, confirmed the Trooper’s testimony.

3The suppression court concludes that the Commonwealth waived its issues
on appeal by finding that the Commonwealth’s Rule 1925(b) statement lacked



                                           -3-
J-S30030-20


          1. Did the arresting Pennsylvania State Police Trooper
             possess reasonable suspicion and/or probable cause to
             believe that [Gurung] had committed a violation of the
             Motor Vehicle Code, and was he, therefore, justified in
             executing a traffic stop of [Gurung’s] vehicle?

          2. Did the lower court abuse its discretion in granting
             [Gurung’s] [suppression motion]?

Commonwealth’s Br. at 4.

       The Commonwealth’s issues on appeal are intertwined and therefore we

will address them together. The root of the Commonwealth’s claims lies in its

contention that the suppression court erred by construing 75 Pa.C.S.A. § 3334

as not requiring drivers to employ a turn signal when changing traffic lanes.

Thus, the Commonwealth asserts, Trooper Hartless had probable cause to

stop Gurung’s vehicle because he failed to use his turn signal when changing

lanes. Therefore, according to the Commonwealth, the suppression court

erred by granting Gurung’s suppression motion. We agree.

       We apply the following standard of review to orders granting motions to

suppress:

          [We] consider only the evidence from the defendant’s
          witnesses together with the evidence of the prosecution
          that, when read in the context of the entire record, remains
          uncontradicted. The suppression court’s findings of fact bind
          an appellate court if the record supports those findings. The
____________________________________________


detail and the court was unable to discern the issue. The issue the
Commonwealth presented in its Rule 1925(b) statement was: “The Honorable
Trial Court erred in granting the defendant’s Motion to Suppress. The arresting
officer possessed reasonable suspicion and/or probable cause to believe that
the defendant had committed a violation of the Motor Vehicle Code, and was
justified in executing a traffic stop of the defendant’s vehicle.” This was
sufficiently clear under the circumstances, and we decline to find waiver.

                                           -4-
J-S30030-20


         suppression court’s conclusions of law, however, are not
         binding on an appellate court, whose duty is to determine if
         the suppression court properly applied the law to the facts.

Commonwealth v. Newsome, 170 A.3d 1151, 1153-54 (Pa.Super. 2017)

(quoting Commonwealth v. Korn, 139 A.3d 249, 253-54 (Pa.Super. 2016)).

We therefore apply a de novo review over the suppression court’s legal

conclusions. Id. at 1154 (quoting Korn, 139 A.3d at 253).

      Where a traffic stop is “based on the observed violation of the Vehicle

Code or [an] otherwise non-investigable offense, an officer must have

probable cause to make a constitutional vehicle stop.” Commonwealth v.

Harris, 176 A.3d 1009, 1019 (Pa.Super. 2017) (citing Commonwealth v.

Feczko, 10 A.3d 1285, 1291 (Pa.Super. 2010) (en banc)). “[A] police officer

has probable cause to stop a motor vehicle if the officer observes a traffic code

violation, even if it is a minor offense.” Id. (citing Commonwealth v. Chase,

960 A.2d 108 (Pa. 2008)).

      Here, the traffic stop was based on a failure to use a turn signal and,

therefore, the officer properly needed probable cause to effectuate the stop.

Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa.Super. 2013) (finding

probable cause needed where driver stopped for failing to use turn signal).

The suppression court interpreted the Vehicle Code and determined that

Trooper Hartless lacked probable cause to stop Gurung’s vehicle because

Gurung’s failure to use a turn signal did not violate Section 3334. That section

provides:

      (a) General rule.--Upon a roadway no person shall turn a vehicle
      or move from one traffic lane to another or enter the traffic stream

                                      -5-
J-S30030-20


      from a parked position unless and until the movement can be
      made with reasonable safety nor without giving an appropriate
      signal in the manner provided in this section.

      (b) Signals on turning and starting.--At speeds of less than
      35 miles per hour, an appropriate signal of intention to turn right
      or left shall be given continuously during not less than the last
      100 feet traveled by the vehicle before turning. The signal shall
      be given during not less than the last 300 feet at speeds in excess
      of 35 miles per hour. The signal shall also be given prior to entry
      of the vehicle into the traffic stream from a parked position.

      (c) Limitations on use of certain signals.--The signals
      required on vehicles by section 3335(b) (relating to signals by
      hand and arm or signal lamps) shall not be flashed on one side
      only on a disabled vehicle, flashed as a courtesy or “do pass”
      signal to operators of other vehicles approaching from the rear,
      nor be flashed on one side only of a parked vehicle except as may.
      be necessary for compliance with this section.

      (d) Discontinuing turn signals.--Turn signals shall be
      discontinued immediately after completing the turn or movement
      from one traffic lane to another traffic lane.

75 Pa.C.S.A. § 3334.

      When interpreting a statute, we apply the principles set forth in the

Statutory Construction Act, including the “maxim that the object of statutory

construction    is   to    ascertain    and    effectuate    legislative   intent.”

Commonwealth v. Shiffler, 879 A.2d 185, 189 (Pa. 2005) (citing 1

Pa.C.S.A. § 1921(a)). “When the words of a statute are clear and free from

all ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” 1 Pa.C.S.A. § 1921(b). Further, “[a]s a general rule, the

best indication of legislative intent is the plain language of a statute.” Shiffler,
879 A.2d at 189 (citation omitted). However, “in ascertaining the General

Assembly's intent, we may presume that the General Assembly does not


                                       -6-
J-S30030-20



intend a result that is absurd, impossible of execution, or unreasonable.”

Commonwealth v. Diamond, 945 A.2d 252, 256 (Pa.Super. 2008) (citing 1

Pa.C.S.A. § 1922(1)).

      Courts are to presume “that the General Assembly intends the entire

statute to be effective and certain.” 1 Pa.C.S.A. § 1922(2). To that end,

“[c]ourts must read and evaluate each section of a statute in the context of,

and with reference to, the other sections of the statute. . . .” Commonwealth

v. Boyles, 104 A.3d 591, 594 (Pa.Super. 2014). We thus start our analysis

from the premise “that the legislature placed every word, sentence and

provision in the statute for some purpose,” and if we can reconcile seemingly

inconsistent provisions, we must do so. Commonwealth v. Morris, 958 A.2d
569, 579 (Pa. Super. 2008) (en banc).

      In the case sub judice, the rules of statutory construction lead us to

conclude that 75 Pa.C.S.A. §3334 requires drivers to use a turn signal when

moving from one lane of traffic to another. Subsection 3334(a) provides that

“no person shall . . . move from one traffic lane to another . . . unless and

until the movement can be made with reasonable safety nor without giving an

appropriate signal in the manner provided in this section.” This plain language

indicates that drivers may only move from one lane of traffic to another if the

driver both can make the movement safely and has given an appropriate

signal. See Shiffler, 879 A.2d at 189.

      The suppression court and Gurung contend that the final phrase in the

quoted portion, “in the manner provided in this section,” undermines our

                                     -7-
J-S30030-20



conclusion. They contend that subsection 3334(b) is the portion of “this

section” (i.e., Section 3334) where “the manner” of using a signal is

“provided.” They point out that subsection 3334(b) does not mention using a

turn signal when changing lanes, but rather only sets the timing for signaling

before making a turn and requires a signal when moving “from a parked

position.”

      This line of reasoning violates the Statutory Construction Act and is

untenable. Perhaps the most significant flaw is that it reads the phrase, “move

from one traffic lane to another” out of subsection 3334(a). That we cannot

do. Rather, we must give effect to all provisions of the statute. See 1 Pa.C.S.A.

1922(2). We therefore read the portion of subsection 3334(a) requiring

signals “in the manner provided in this section” merely indicates that other

portions of Section 3334, such as subsection 3334(b), set forth additional

specifics regarding the use of the signal, where appropriate. See Shiffler, 879
A.2d at 189. Otherwise, we are left with the absurd conclusion that the

General Assembly placed the words “moving from one traffic lane to another”

in subsection 3334(a) for no reason at all.

      Indeed, reading Section 3334 as a whole supports the conclusion that

the requirement to use a turn signal applies to changing lanes of traffic, as

other portions of Section 3334 would be read into nothingness if we follow

Gurang’s line of reasoning. Of note, subsection 3334(d) requires “[t]urn

signals shall be discontinued immediately after completing . . . movement

from one traffic lane to another traffic lane.” 75 Pa.C.S.A. § 3334(d). If drivers

                                      -8-
J-S30030-20



were not required to employ a signal to move from one lane of traffic to

another, subsection 3334(d) would be superfluous. See Boyles, 104 A.3d at

594.

       Gurang’s citation to this Court’s decision in Commonwealth v.

Slattery, 139 A.3d 221, 224 (Pa.Super. 2016), is inapposite. There, this Court

concluded that the police officer in question did not have probable cause to

stop a defendant’s car when the defendant had activated his turn signal less

than 100 feet before changing lanes. Id. The Court emphasized that while

subsection 3334(b) requires a driver to use a signal 100 feet before turning,

it does not set forth any distance that a driver must signal before changing

lanes. Id. That conclusion in no way contradicts our holding in this case. Here,

the officer did not stop Gurung because he turned on his signal less than 100

feet before turning. Rather, Gurung did not activate his turn signal at all prior

to changing traffic lanes.

       Moreover, in Slattery we did not hold that subsection 3334(a) does not

require drivers who are changing lanes to use a turn signal. In fact,

Pennsylvania courts have long held the opposite. See Sollinger v. Himchak,

166 A.2d 531, 533-34 (Pa. 1961) (holding “[o]ne does not have the absolute

right to turn into or cross another lane of traffic and may do so only after

signaling an intention so to do and first having reasonably assured himself

that, by his so doing, others using the highway will not be placed in danger of

injury”); Commonwealth v. Spieler, 887 A.2d 1271, 1275 (Pa.Super. 2005)

(holding lower court properly denied a suppression motion where officer had

                                      -9-
J-S30030-20



probable cause to stop the appellant because appellant changed lanes several

times without using appropriate signals, in violation of Section 3334).

Accordingly, the suppression court thus erred in determining that Trooper

Hartless did not have probable cause to stop Gurung’s vehicle, and we reverse

the suppression order.

     Order reversed. Case Remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2020




                                   - 10 -